IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                          No. 00-41127
                                        Summary Calendar



UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                              versus

LAWRENCE DARREL MASK,

                                                                            Defendant-Appellant.

                       __________________________________________

                          Appeal from the United States District Court
                               for the Eastern District of Texas
                                   USDC No. 4:98-CR-72-2
                       __________________________________________
                                        June 12, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

       Lawrence Darrel Mask appeals his conviction for possession with intent to distribute cocaine

and cocaine base. He argues that 1) there was insufficient evidence proving constructive possession

of the drugs, 2) the prosecutor used a peremptory strike in a discriminatory manner in violation of

Batson v. Kentucky, 476 U.S. 79, 97 (1986), and 3) the district court abused its discretion when it

did not allow Mask to elicit testimony from an officer about another person having the reputation of

being a drug dealer.

       Our review of the record reveals that there was sufficient evidence from which the jury could

plausibly infer that Mask had knowledge of and access to the drugs discovered during the search of



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the house. See United States v. Mergerson, 4 F.3d 337, 349 (5th Cir. 1993); United States v.

Meshack, 225 F.3d 556, 570 (5th Cir. 2000), cert. denied sub nom. Parker v. United States, 121 S.

Ct. 834 (2001), amended on reh’g, ___ F.3d ___ (5th Cir. Mar. 7, 2001), 2001 WL 224656. The

record further reveals that the district court’s finding -- that the prosecutor’s peremptory strike was

not based upon discriminatory motives but on the prospective juror’s responses to questions about

whether she could be fair -- was not clearly erroneous. See United States v. Fields, 72 F.3d 1200,

1206 (5th Cir. 1996). The district court did not abuse its discretion and Mask has not shown that not

allowing certain testimony from one witness affected Mask’s substantial rights. See United States

v. Franklin, 148 F.3d 451, 458 (5th Cir. 1998).

       AFFIRMED.




                                                  2